Exhibit 10.1
AGREEMENT FOR SALE OF REAL ESTATE


This Agreement for Sale of Real Estate (hereinafter referred to as the
"Agreement") is made and entered into on the 31st day of January, 2011 (the
"Effective Date"),


BETWEEN


UNIGENE LABORATORIES INC., a Delaware corporation,


whose address is 81 Fulton Street, Boonton, New Jersey 07005 (hereinafter
referred to as "Seller"),


AND


RCP Birch Road, L.L.C., a New Jersey limited liability company,


whose address is c/o Marlow Park, LLC; 80 Greenwood Avenue, Midland Park, New
Jersey 07432  , as a 65% Tenant in Common


and


DANIEL COHEN and LOUIS ANTONUCCI,


whose address is c/o North Jersey Development Group, Inc., 333 Route 46,
Mountain Lakes, New Jersey 07046, as a 35% Tenant in Common (hereinafter
collectively referred to as "Purchaser").




The words "Purchaser" and "Seller" include all Purchasers and all Sellers listed
above.


1.           Purchase Agreement.  Seller agrees to sell, and Purchaser agrees to
purchase, the property described in this Agreement.


2.           Property.  The property to be sold consists of:


(a)           The land, and all of Seller's rights relating thereto, commonly
known as 110 Little Falls Road, in the Township of Fairfield, County of Essex,
State of New Jersey (the "Land"), together with all buildings and improvements
thereon.  The Land is designated on the municipal tax map of the Township of
Fairfield as Block 2801, Lot 22, and is more fully described on Exhibit A,
attached hereto and made a part hereof.  Seller's rights relating to the Land
include all right, title and interest of Seller in and to (i) any land lying in
the bed of any street, road, highway or avenue, open or proposed, in front of or
adjoining all or any part of the Land; (ii) all strips, gaps, and gores abutting
the Land; and (iii) all easements, rights-of-way, riparian rights, and other
similar appurtenant rights benefiting the Land or the owner thereof;


 
 

--------------------------------------------------------------------------------

 
(b)           the buildings, parking areas, improvements and fixtures now
situated on the Land (the "Improvements");


(c)           any furniture, personal property, machinery, apparatus and
equipment owned by Seller and currently used in the operation, repair, and
maintenance of the Property (collectively the "Personal Property"), but
expressly excluding any property owned by the Seller and used in the conduct of
its laboratory business.  No part of the Purchase Price shall be allocated to
the Personal Property;


(d)           all assignable warranties and guaranties (if any) issued in
connection with the Improvements or the Personal Property;


(e)           all transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi governmental
agency, department, board, commission, bureau or any other entity or
instrumentality in respect of the Land and Improvements; and


(f)           to the extent transferable, all of Seller's right, title, and
interest in and to all intangible personal property related to the Property,
including but not limited to the plans and specifications and other
architectural engineering drawings for the Land and Improvements, to the extent
that such property is in Seller's possession or control.


The property described in clauses (a) through (f) is hereinafter referred to
collectively as the "Property."


3.           Purchase Price.  The purchase price of the Property (the "Purchase
Price") is One Million Two Hundred Thousand Dollars ($1,200,000.00).


4.           Payment of Purchase Price.  Purchaser will pay the Purchase Price
as follows:
 
(a)
Within ten (10) business days of execution of this Agreement (the "Deposit")
  $ 60,000.00              
(b)
Balance to be paid at closing of title, in cash or by electronic wire transfer
(subject to adjustments, as provided in Section 16 of this Agreement)(the
"Closing Payment")
  $ 1,140,000.00                 Total:   $ 1,200,000.00  

 
 
2

--------------------------------------------------------------------------------

 
5.           Deposit; Escrow Agreement.


5.1.           Establishment of Escrow.  The Deposit will be held in trust by
Lindabury, McCormick, Estabrook & Cooper, P.C. ("Escrow Agent"), in an attorney
trust account with Bank of America, N.A. or Valley National Bank, at Escrow
Agent's discretion (the "Trust Account Bank"), subject to the terms and
conditions of this Section 5.  Upon Escrow Agent's receipt of a fully and
properly completed and signed Form W-9 from each of Seller and Purchaser (a copy
of Form W-9 is appended hereto), Escrow Agent shall place the Deposit in an
interest-bearing attorney trust account and interest shall thereupon accrue at
the rate determined by the Escrow Control Department of the Trust Account
Bank.  Promptly after placing the Deposit in an interest-bearing attorney trust
account, Escrow Agent shall provide Purchaser and Seller with the relevant
account and sub account numbers.  Escrow Agent shall deliver the Deposit,
together with all interest earned thereon, to Purchaser or Seller, as the case
may be, under the following conditions:


(a)           To or for the benefit of Seller at the Closing; or


(b)           Upon receipt from Purchaser of a copy of a written notice of
termination of this Agreement at any time on or prior to the Due Diligence
Termination Date (as hereinafter defined) (the "Due Diligence Termination
Notice"), the entire Deposit, together with all interest earned thereon, shall
promptly be returned to Purchaser.  Seller acknowledges that Seller shall have
no right to object to the release and return of the Deposit to Purchaser at any
time on or prior to the Due Diligence Termination Date.


(c)           Upon written demand by either party (a "Deposit Demand") for the
release of the Deposit after the Due Diligence Termination Date, Escrow Agent
shall deliver written notice to Purchaser and Seller indicating that it has
received such a demand, which notice shall be delivered in the manner specified
in Section 19 of this Agreement.  If Escrow Agent does not receive a written
objection to the release of the Deposit within five (5) business days following
its delivery of the notice of the Deposit Demand, then Escrow Agent shall
release the Deposit in accordance with the Deposit Demand.  If Escrow Agent
receives a notice objecting to the release of the Deposit, then Escrow Agent may
either (x) retain the Deposit, together with all interest earned thereon, in its
trust account until both parties consent, in writing, to its release, or until
issuance of a final non-appealable judgment by a court of competent jurisdiction
directing the release; or (y) interplead the Deposit into the New Jersey
Superior Court, in which event any reasonable costs incurred by Escrow Agent in
commencing such interpleader action, will be shared equally by Purchaser and
Seller.


5.2.           Rights and Duties of Parties.


(a)           The duties of the Escrow Agent shall be entirely administrative
and not discretionary.  Seller and Purchaser shall be jointly and equally
responsible for the reasonable costs and expenses of Escrow Agent incurred in
performing its routine administrative duties as Escrow Agent.


 
3

--------------------------------------------------------------------------------

 
(b)          Escrow Agent shall have no liability hereunder to Seller or
Purchaser in otherwise acting or failing to act under this Agreement, except in
the event of its willful misconduct or gross negligence.  Seller and Purchaser
agree to and hereby do waive any suit, claim, demand or cause of action of any
kind which either may have or may assert against the Escrow Agent arising out of
or relating to its performance hereunder, unless such suit, claim, demand or
cause of action is based upon the willful misconduct or gross negligence of the
Escrow Agent.


(c)           Seller and Purchaser further agree to jointly and severally
indemnify and hold harmless Escrow Agent from and against any and all claims,
demands, costs, liabilities and expenses, including reasonable counsel fees,
which may be asserted against Escrow Agent or to which Escrow Agent may be
exposed by reason of its performance hereunder, except in the event of the
willful misconduct or gross negligence of Escrow Agent.


(d)           Escrow Agent shall have no duty to inquire or to determine the
authenticity, accuracy, validity or sufficiency of any signature, direction,
notice, demand, waiver, instruction, consent, or other paper or document given
or delivered to it hereunder.  Except in the event of its gross negligence or
willful misconduct, Escrow Agent shall not incur any liability in acting in
accordance with and pursuant to any signature, direction, notice, demand,
instruction, waiver, consent or other paper or document believed by the Escrow
Agent to be genuine.


(e)           Escrow Agent shall have no duty to inquire or to determine the
identification of any person depositing or giving any direction, notice, demand,
waiver, instruction, consent or other paper or document on behalf of any party
in accordance with the provisions hereof.  Except in the event of its gross
negligence or willful misconduct, Escrow Agent shall not incur any liability in
assuming that any such person so acting has been duly authorized to do so.


(f)           Escrow Agent shall not be bound by any notice, demand,
instruction, modification, cancellation, rescission, amendment, waiver,
termination or revision of this Agreement, unless the same is in writing and
signed by the other parties hereto and a copy thereof has been delivered to, and
received by, Escrow Agent.  In no event, however, if the duties or rights of the
Escrow Agent are affected thereby, will the Escrow Agent be bound unless it
shall have given its written consent thereto.


(g)           The terms and provisions of this Agreement shall create no right
in any person, firm or corporation other than the parties and their respective
successors and assigns and no third party shall have the right to enforce or
benefit from the terms hereof.


(h)           Seller and Purchaser hereby acknowledge that Escrow Agent has and
continues to serve as counsel to Seller.  Seller and Purchaser hereby covenant
and agree that Escrow Agent's dual position as counsel to Seller and as Escrow
Agent will not be challenged, nor will Purchaser seek to remove Escrow Agent as
counsel to Seller based on a conflict of interest or otherwise.  In the event
that any dispute arises as to such dual role, Escrow Agent may immediately
resign as escrow agent under this Agreement and the parties may then designate a
successor escrow agent ("Successor Escrow Agent"), who shall then execute an
agreement to assume the duties of Escrow Agent under this Agreement.  In the
event of such resignation and assumption, Escrow Agent shall deliver the Deposit
to Successor Escrow Agent.  Upon such delivery, Escrow Agent (x) may continue to
serve as legal counsel to Seller in connection with the transaction contemplated
in this Agreement, and (y) shall be released prospectively from all obligations
and liabilities hereunder.


 
4

--------------------------------------------------------------------------------

 
(i)           No party may assign, pledge, hypothecate, transfer, create a
security interest in or to the Deposit or otherwise create or grant to anyone
else a right to demand or receive the Deposit or any portion thereof, and any
instrument, notice or other demand or directive to do so shall be null and void
and of no force and effect, and may be disregarded by the other parties hereto
without liability.


5.3.           Disposition of Deposit; Disputes.  Notwithstanding the foregoing,
Escrow Agent shall have the following rights:


(i)           If Escrow Agent shall have received a notice signed by either
party advising that litigation between the parties over entitlement to the
Deposit has been commenced, then Escrow Agent may, on notice to the parties,
place the Deposit with the clerk of the court in which such litigation is
pending; or


(ii)           Escrow Agent may, on notice to the parties, take such affirmative
steps as it may, at its option, elect in order to terminate its duties as Escrow
Agent, including, but not limited to, placing the Deposit with a court of
competent jurisdiction and commencing suit in interpleader, the reasonable costs
and fees of which shall be borne one-half by Seller and one-half by Purchaser,
including but not limited to legal fees at the regular hourly rates of Escrow
Agent's attorneys, who may be partners and associates of Escrow Agent.  If
Escrow Agent commences a suit in interpleader, then it shall thereupon be fully
released and discharged from all further obligations under this Agreement,
except as may be determined in such a suit.  Upon the taking by Escrow Agent of
the action described in clause (i) or clause (ii) of this Section 5.3, Escrow
Agent shall be fully released of and from all liabilities hereunder except for
gross or willful misconduct.


5.4.           Notices.  All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder shall be sent
in the manner set forth in Section 19 of this Agreement at the addresses for
Seller and Purchaser set forth therein, and to Escrow Agent at the address first
appearing in this Agreement, to the attention of Robert S. Burney, Esq.


6.           Lease of Property.  This Agreement, and the parties' respective
rights and duties hereunder, shall be subject to, and contingent upon, their
execution and delivery of a Lease in substantially the form of Exhibit B, with
such changes thereto as the parties shall mutually agree (the "Lease").


 
5

--------------------------------------------------------------------------------

 
7.           Time and Place of Closing.


(a)           The closing of title (the "Closing") shall occur at 10:00 a.m. on
a date agreed to by the parties but in any event not later than April 29, 2011
(the "Closing Date"), provided that all conditions and contingencies set forth
in this Agreement for the benefit of Purchaser have been satisfied, including
but not limited to all conditions precedent set forth in Section 7(c).  The
Closing will be held at the offices of Purchaser's legal counsel or such other
place as may be agreed upon by the parties.


(b)           Purchaser's obligation to consummate the purchase of the Property
is subject to the satisfaction, as of the Closing Date, of each and every one of
the following conditions precedent (in addition to any other conditions
precedent set forth in this Agreement for the benefit of Purchaser):


(i)           As of the date of this Agreement and the Closing Date, each of the
representations and warranties of Seller contained herein shall be true and
correct in all material respects; and


(ii)           as of the Closing Date, Seller shall have performed all of the
obligations required to be performed by Seller under this Agreement, and shall
have delivered all documents and other items required to be delivered by Seller
under this Agreement.


(c)           Seller's obligation to consummate the sale of the Property is
subject to the satisfaction, as of the Closing Date, of each and every one of
the following conditions precedent (in addition to any other conditions
precedent set forth in this Agreement for the benefit of Purchaser):


(i)           As of the date of this Agreement and the Closing Date, each of the
representations and warranties of Purchaser contained herein shall be true and
correct in all material respects; and


(ii)           as of the Closing Date, Purchaser shall have performed all of the
obligations required to be performed by Purchaser under this Agreement.


8.           Transfer of Ownership.  At the Closing, Seller will transfer
ownership of the Property to Purchaser.  Seller will deliver the following to
Purchaser at Closing:


(i)           A properly executed Bargain and Sale Deed with Covenants Against
Grantor's Acts substantially in the form of Exhibit C, together with the current
form of Seller's Affidavit of Consideration (RTF-1) and the current form of
Seller's Residency Certification/Exemption (GIT/REP-3).


 
6

--------------------------------------------------------------------------------

 
(ii)           An Affidavit of Title in a form reasonably acceptable to
Seller,  Purchaser and Purchaser's title insurer.


(iii)          An Investment in Real Property Tax Act ("FIRPTA") affidavit in
customary form.


(iv)          A Bill of Sale substantially in the form of Exhibit D attached
hereto executed and acknowledged by Seller, vesting in Purchaser Seller's right,
title, and interest in and to the property and rights described therein.


(v)           Originals (or, to the extent that originals are not in Seller's
possession or control, certified true copies) of all maintenance records,
warranties, plans and specifications, licenses, permits, certificates of
occupancy, copies or originals of all contracts, copies of correspondence with
suppliers, and all other documentation relating to the operation of the
Property, to the extent that same exist and are in Seller's possession or under
its control.


(vi)           The most recent tax bills for the Property.


(vii)           A discharge or release (or, in the case of an institutional
lender, a payoff letter) with respect to each mortgage encumbering the Property.


(viii)          A resolution of the Board of Directors of Seller authorizing the
transaction contemplated hereby.


(ix)            Evidence of ISRA Compliance or Nonapplicability (as defined in
Section 23).


(x)            Any other documents required to be delivered by Seller under this
Agreement if not theretofore delivered and/or those reasonably required to
effectuate the transaction contemplated by this Agreement.


(xi)           Any documents reasonably required by Purchaser's title company in
order to insure title.


(xii)          The Property broom clean and free and clear of any and all
tenancies and occupants except for the Lease.


(xiii)         An Assignment of all agreements and documents referenced in
subparagraph (v) above.


 
7

--------------------------------------------------------------------------------

 
9.           Physical Condition of the Property.  The Property is being sold "as
is, where is," "with all faults," and without any representation or warranty
whatsoever by Seller except as expressly set forth in this Agreement.  Except as
expressly set forth in this Agreement, Seller does not make any claims or
promises about the condition or value of any of the Property and any implied
representation or warranty is hereby expressly disclaimed by Seller.  Purchaser
acknowledges that it shall rely exclusively upon its right to inspect the
Property, as provided in Section 10 of this Agreement, and upon the
representations and warranties of Seller expressly made in this
Agreement.  Without limiting the generality of this section, Seller does not
make, has not made, and specifically disclaims, any representation or warranty,
express or implied, regarding any environmental condition (each an
"Environmental Condition") at, on, under or about the Property or compliance or
non-compliance of the Property or any such Environmental Condition with
Environmental Laws.  For purposes of this Agreement, "Environmental Laws" shall
mean the Comprehensive Environmental Response, Compensation and Liability Act,
the Superfund Amendment and Reauthorization Act, the Resource Conservation
Recovery Act, the Federal Water Pollution Control Act, the Clean Water Act, the
Clean Air Act, the New Jersey Industrial Site Recovery Act ("ISRA"), the New
Jersey Spill Compensation and Control Act, the New Jersey Solid Waste Management
Act, the New Jersey Freshwater Wetlands Protection Act, the New Jersey Coastal
Wetlands Protection Act, the New Jersey Coastal Area Facilities Review Act,
including any administrative or judicial interpretation or any of the foregoing
and any and all other applicable federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, licenses, agreements or
other governmental restrictions regulating, relating to or imposing liability
(including strict liability) or standards of conduct in regard to the
environment or to emissions, discharges, releases or the presence of pollutants,
contaminants, oils, petroleum or petroleum products, asbestos, lead paint,
chemicals or other industrial, toxic or hazardous substances or wastes into the
environment, including but not limited to ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, oils, petroleum or petroleum products, asbestos, lead
paint, chemicals or other industrial, toxic or hazardous substances or wastes or
the cleanup or other remediation thereof.  Effective upon the consummation of
the Closing, Purchaser shall release Seller from any and all liability arising
from the physical or environmental condition of the Property.  Such release
shall be self-operative and effective without the execution and delivery of any
further document or instrument and shall survive the Closing.  Notwithstanding
the foregoing, Purchaser's release pursuant to this Section 9 shall not apply to
any environmental liability which Seller may have to any governmental agency at
the Premises, during the term of  Seller's ownership of the Premises.


 
8

--------------------------------------------------------------------------------

 
10.           Contingencies.


10.1.           Due Diligence Contingency.


(a)           Seller shall make available to Purchaser for examination, at
Seller's office at the Property, true, correct and complete copies of all of the
following materials relating to the Property, to the extent same are in Seller's
possession or control:  all leases, service contracts, all plans,
specifications, drawings, environmental and other reports, guaranties,
warranties, licenses, permits and approvals, back title and surveys, evidence of
all insurance coverages on the Property, and copies of all governmental notices
received by Seller.  In addition, Seller will provide Purchaser with a current
Phase I Environmental Assessment Report or, if the sale of the Property is
subject to ISRA, a Preliminary Assessment.  Purchaser shall have a period of
sixty (60) days commencing on the Effective Date ("Purchaser's Due Diligence
Period") within which to review the materials provided by Seller and to perform
due diligence with respect to the physical condition of the Property, to examine
the title to the Property, obtain a flood hazard certification and such other
matters pertaining to the Property as Purchaser deems appropriate.  Purchaser's
Due Diligence Period shall commence upon the Effective Date of this Agreement
and shall terminate at 5:00 PM, New Jersey time, on the sixtieth (60th) day
thereafter (such date being hereinafter referred to as the "Due Diligence
Termination Date").  Purchaser may, at its option, complete its due diligence
investigation prior to the Due Diligence Termination Date.  During this period,
Purchaser shall have a continuing right of reasonable access to the Property for
the purpose of conducting surveys, architectural, engineering, geotechnical, and
environmental inspections and tests, and any other inspection or test which
Purchaser may wish to conduct.  All such inspections, tests, and other due
diligence shall be performed by Purchaser at its sole cost and
expense.  Purchaser shall keep the Property free and clear of any liens or
encumbrances as a result of such entry by Purchaser, its agents, employees or
representatives; and Purchaser shall indemnify, defend, and hold Seller harmless
from all claims and liabilities asserted against Seller as a result of such
entry by Purchaser, its agents, employees or representatives (excluding claims
and liabilities asserted against Seller as a result of, relating to or in
connection with any existing condition at or under the Property that is
discovered by Purchaser during its investigations).  If any inspection or test
disturbs the Property, then Purchaser shall restore the Property to
substantially the same condition as existed prior to any such inspection or
test.  Prior to any entry onto the Property, Purchaser shall provide Seller with
evidence, reasonably satisfactory to Seller in form and substance, that
Purchaser and each contractor or agent performing such inspection or examination
maintains comprehensive general liability with a policy limit of not less than
$2,000,000 per occurrence for personal injury or damage to the Property.  Seller
shall be named an additional insured under such insurance policy.  Purchaser
shall advise Seller in writing at least two (2) business days prior to entering
any portion of the Property.  Seller or its representatives shall have the right
to accompany Purchaser during the conduct of any test or inspection.  Purchaser
shall, to the extent reasonably practicable, conduct its tests and inspections
in a manner which will minimize any disturbance of the business conducted by
Seller on the Property.


Anything in this Agreement to the contrary notwithstanding, under no
circumstance shall any of Purchaser's due diligence investigations be performed
by a New Jersey Licensed Site Remediation Professional (LSRP).


 
9

--------------------------------------------------------------------------------

 
(b)           If any such inspection, study or investigation includes soil
and/or groundwater sampling, then the following requirements must be satisfied
by Purchaser:  (a) Purchaser must provide Seller with a sampling plan at least
three (3) business days prior to engaging in any sampling; (b) Seller must
approve the sampling plan, which approval will not be unreasonably withheld,
delayed or conditioned, within three (3) business days (such plan shall be
deemed approved if no objection is received within such 3-day period); (c)
Purchaser shall provide Seller with an opportunity to split samples, at Seller's
cost, and reasonable prior written notice of any sampling proposed so that
Seller may have a representative of Seller present at the sampling; (d)
Purchaser shall provide Seller with the results of its environmental
investigations, including but not limited to copies of all reports, studies,
surveys, plans, and other documentation resulting from its environmental
inspection prepared by or for Purchaser (collectively, the "Environmental
Reports"), all without recourse and without representation or warranty of any
kind, within three (3) business days following Purchaser's receipt thereof; and
(e) Purchaser agrees to promptly restore the Property and correct any damage
caused as a result of any such sampling.  In the event that Purchaser is
materially delayed by Seller's review, comment or approval of Purchaser's
proposed sampling plan, if Purchaser requests, then Purchaser's Due Diligence
Period shall be extended for a period of time equivalent to the length of such
delay.  Notwithstanding the foregoing, any extension of Purchaser's Due
Diligence Period shall not be binding upon the parties unless and to the extent
that the same is memorialized in a writing signed by Purchaser and Seller.  In
the event that Purchaser's inspections reveal the existence of any environmental
condition which imposes a legal obligation upon Purchaser or its consultants or
experts to report such condition to any federal, state or local agency,
Purchaser agrees that, subject to applicable law, neither Purchaser nor any of
Purchaser's consultants or experts shall make such a report to any such agencies
without providing Seller with prior notice of its obligation and intent to make
such a report and further providing Seller with prior opportunity to timely
review such information underlying Purchaser's determination in order to
determine whether Seller has an obligation to report and an opportunity for
Seller to timely make such report.  In the event that Seller disagrees with
Purchaser's determination or in the event that Seller elects not to timely make
such a report, Purchaser may make such a report provided that Purchaser shall
consult with Seller concerning the content of such report.  Notwithstanding the
foregoing, Purchaser shall be permitted to report any environmental conditions
to a federal, state or local agency where Purchaser is so required by law.


(c)           Purchaser shall have the right to terminate this Agreement for any
reason or for no reason, by delivering a Due Diligence Termination Notice to the
Seller, provided that such notice must be received by the Seller no later than
5:00 p.m., New Jersey time, on the Due Diligence Termination Date.  In the event
that Purchaser elects to terminate this Agreement, Purchaser shall be entitled
to the return of the Deposit, together with all interest earned thereon.  If
Purchaser fails to terminate this Agreement by delivering a Due Diligence
Termination Notice to the Seller, then Purchaser shall be deemed to have waived
its rights under this Section; and (b) the Deposit and all interest earned
thereon) shall be non-refundable to Purchaser, except in the event that
Purchaser is expressly entitled by Section 12, 13, 14.1, 22, 30 or 31 of this
Agreement to the return of the Deposit.


10.2.           Mortgage Contingency.  Purchaser shall apply for and make a good
faith effort to obtain a written mortgage loan commitment for the financing of
this transaction within forty-five (45) days from the Effective Date (the
"Mortgage Contingency Date").The mortgage loan shall be in an amount not to
exceed  $780,000.00 upon prevailing terms and conditions.  If Purchaser is
unable to obtain a mortgage loan commitment in accordance with this Section on
or before the expiration of the Mortgage Contingency Date, despite Purchaser's
diligent efforts to obtain such a mortgage loan commitment, either party shall
have the right to terminate this Agreement by notice to the other and the Escrow
Agent; provided, however, that the Purchaser shall have the right to waive the
benefit of this contingency prior to the Mortgage Contingency Date.  If either
party terminates this Agreement in accordance with this paragraph, then Escrow
Agent shall refund the Deposit, together with all interest earned thereon, to
Purchaser without any requirement of notice to or approval by Seller, and Seller
and Purchaser shall have no further liabilities to each other under this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
11.           Ownership.  Seller agrees to transfer, and Purchaser agrees to
accept (subject to Purchaser's termination right under Section 10), ownership of
the Property free of all mortgages, security interests, liens, encumbrances, and
claims and rights of others, except for those items listed on Exhibit E annexed
hereto and made a part hereof ("Permitted Title Exceptions").  In addition to
the above, Purchaser's title to the Property must be good and marketable and
insurable, at regular rates, by a title insurance company selected by
Purchaser authorized to do business in New Jersey, subject only to the above
exceptions.


12.           Correcting Defects.  If the Property does not comply with Section
11 of this Agreement, then Purchaser shall notify Seller in writing within five
(5) business days of Purchaser's receipt of the initial report of title or any
update thereof, and Seller shall have a period of sixty (60) days within which
to make it comply and the Closing Date shall be adjourned for up to sixty (60)
days to permit such curative action.  If the Property still does not comply
after that date, then Purchaser may terminate this Agreement (in which event
Purchaser shall serve a Deposit Demand upon Escrow Agent and Escrow Agent shall
deliver the Deposit and all interest thereon to Purchaser) or proceed to Closing
and waive such non-compliance, without any reduction in the Purchase
Price.  Notwithstanding the foregoing, Seller shall have the obligation, at
Seller's sole cost and expense, to satisfy and remove of record all liens,
encumbrances or other title matters, other than Permitted Exceptions, which (i)
can be satisfied or removed by the payment of a liquidated sum of money (such as
a mortgage, a tax lien or a judgment) in an amount not to exceed $50,000 in the
case of a judgment or a lien not created by Seller; or (ii) first arise of
record after the date of Purchaser's initial title examination.  Nothing in this
Section 12 shall prohibit Purchaser from notifying Seller prior to or at Closing
of Title of any additional title objections which did not exist as of the Due
Diligence Termination Date and Seller shall have the obligation to clear such
objections (unless they do not render title unmarketable or uninsurable at
regular title rates, or do not impair the development of the Property as
contemplated by Purchaser herein) within sixty (60) days and if such defect
shall not be cleared by Seller, Purchaser may elect to terminate this Agreement
(in which event Purchaser shall serve a Deposit Demand upon Escrow Agent and
Escrow Agent shall deliver the Deposit and all interest thereon to Purchaser).


 
11

--------------------------------------------------------------------------------

 
13.           Risk of Loss.  Seller shall be responsible for any damage to the
Property occurring during the executory period of this Agreement, except for (i)
normal wear and tear occurring between the Effective Date and the Closing Date;
and (ii) any damage caused by Purchaser, its agents, employees or
representatives in conducting the inspections, tests, and other due diligence
contemplated in Section 10 of this Agreement.  Purchaser shall be solely liable
for any damage described in clause (ii) above.  In the event that the Property
is damaged during the executory period of this Agreement, other than due to a
cause described in clause (i) or (ii) above, and the cost of repairing such
damage is estimated to exceed $250,000.00, Purchaser may terminate this
Agreement, in which case the Deposit and all interest thereon shall be promptly
paid to Purchaser.  If such damage is less than $250,000, or if such damage is
more than $250,000 but Purchaser does not elect to terminate this Agreement,
then in either case the parties shall close title and Seller shall assign to
Purchaser all of its right to insurance proceeds for such damage.  In such
event, Purchaser shall be entitled to a credit against the Purchase Price in an
amount equal to (a) the deductible under the applicable insurance policy plus
(b) the aggregate amount of insurance proceeds, if any, already received by
Seller through and including the Closing Date.


14.     Effect of Termination of Agreement.


14.1.           If this Agreement is terminated by Purchaser pursuant to Section
10.1 or 10.2, then Purchaser shall be entitled to the return of the Deposit,
together with accrued interest thereon, by serving a Due Diligence Termination
Notice upon the Escrow Agent as provided in Section 5 of this Agreement,
and upon return of the Deposit to Purchaser, the parties will be free of
liability to each other.  If this Agreement is terminated by Purchaser pursuant
to Section 12, 13, 22, 30 or 31, then Purchaser shall be entitled to the return
of the Deposit, together with accrued interest thereon by serving a Deposit
Demand upon the Escrow Agent as provided in Section 5 of this Agreement,
and upon return of the Deposit to Purchaser, the parties will be free of
liability to each other.  If this transaction fails to close as a result of the
Seller's default, then Purchaser shall be entitled to either (a) the remedy of
specific performance, or (b) the return of the Deposit plus all interest accrued
thereon.


14.2.           If this transaction fails to close due to the default of
Purchaser, then Seller's sole remedy shall be to terminate this Agreement and to
retain the Deposit, together with all interest accrued thereon, as liquidated
damages, by serving a Deposit Demand upon the Escrow Agent as provided in
Section 5 of this Agreement.  The parties acknowledge that Seller's actual
damages in the event of a default by Purchaser under this Agreement will be
difficult to ascertain, and that such liquidated damages are not a penalty but
represent the parties' best estimate of such damages.


15.           Assessments for Municipal Improvements.  Certain municipal
improvements such as sidewalks and sewers may result in the municipality
charging property owners to pay for the improvement.  Any unpaid charges
(assessments) against the Property for work completed prior to the Closing Date
will be paid by Seller at or before the Closing.  If the improvement is
completed, but the amount of the charge (assessment) is not determined, then
Seller will pay an estimated amount at the Closing.  When the amount of the
charge is finally determined, Seller will pay any deficiency to Purchaser (if
the estimate proves to have been too low), or Purchaser will refund any excess
to Seller (if the estimate proves to have been too high).  This provision shall
survive Closing.


 
12

--------------------------------------------------------------------------------

 
16.     Real Estate Taxes and Other Adjustments at Closing.


16.1.           Real Estate Taxes.  Purchaser shall receive a credit for any
accrued but unpaid real estate taxes applicable to any period before the Closing
Date.  If the amount of any such taxes has not been determined as of the Closing
Date, then such credit shall be based upon 110% of the most recent ascertainable
taxes and shall be re-prorated upon issuance of the final tax bill.  Seller
shall receive a credit for any unaccrued but paid real estate taxes applicable
to any period subsequent to the Closing Date, even if such taxes are not yet due
and payable. This provision shall survive Closing.


16.2.           Payment of Liquidated Claims.  Seller may require that any
person with a claim or right affecting the Property be paid off from the
proceeds of this sale, up to the Purchase Price.


16.3.           Closing Expenses.  Seller shall pay the New Jersey Realty
Transfer Fee in connection with this transaction, as well as the costs of
discharging or terminating existing liens and encumbrances on the
Property. Purchaser shall pay the Transferee's/Grantee's Fee on Class 4A
commercial properties (sometimes referred to as the "Commercial Mansion Tax") if
it is applicable to the sale of the Property.  Each party shall be responsible
for paying the fees and costs of its own legal counsel.  The parties shall
pro-rate any and all other items of income and expense in the manner customary
in closings of commercial real estate in New Jersey.  In the event that an error
is made in any closing adjustment, either party may notify the other of such
error at any time within six (6) months following the Closing Date and the
parties shall equitably resolve the error within thirty (30) days following the
delivery of the notice.


17.           Complete Agreement.  This Agreement is the entire and only
agreement between Purchaser and Seller relating to the purchase and sale of the
Property.  This Agreement can only be changed by an agreement in writing signed
by both Purchaser and Seller.  Seller states that Seller has not made any other
contract to sell the Property to anyone else.


18.           Parties Liable.  This Agreement is binding upon all parties who
sign it and all who succeed to their rights and responsibilities.


19.           Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
given to the recipient at its address specified below or at such other address
as shall be designated by such recipient in conformity with this section.  All
notices, requests, demands, and other communications provided for hereunder
shall be delivered by a nationally-recognized overnight delivery service, and
shall be deemed delivered upon receipt by the recipient.


 
13

--------------------------------------------------------------------------------

 
 
If to Seller:
Unigene Laboratories Inc.
81 Fulton Street
Boonton, NJ 07005
Attention:  Gregory T. Mayes, Esq., General Counsel





 
with copy to:
Robert S. Burney, Esq.
Lindabury, McCormick, Estabrook & Cooper, P.C.
53 Cardinal Drive
P.O. Box 2369
Westfield, NJ 07091-2369






If to Purchaser: 
RCP Birch Road, L.L.C.
c/o Marlow Park, L.L.C
80 Greenwood Avenue
Midland Park, NJ 07432
Attention: R. Christopher Prant
 
AND
 
Daniel Cohen and Louis Antonucci
c/o North Jersey Development Group, Inc.
333 Route 46
Mountain Lakes, NJ 07046
Attention: Daniel Cohen










with copy to:
Doreen L. Dondero, Esq.
Law Offices of Thomas A. Buonocore, PC
1719 Route 10, Suite 301
Parsippany, NJ 07054
 







Each party may, by notice properly given, change such party's address for
purposes of receipt of notice.  A party's failure to serve a copy of a notice
upon an attorney shall not invalidate a notice that is otherwise properly
served.


20.           Brokers.  Each party represents and warrants to the other that no
real estate broker has been involved with the negotiation and consummation of
this Agreement except for Thomas P. Consiglio and Gregory J. Sabato, acting as
agents for Resource Realty of Northern New Jersey ("Broker").  Seller shall pay
the real estate commission due to Broker pursuant to a separate agreement
between Seller and Broker.  Purchaser agrees to indemnify Seller from any claims
or liabilities asserted by any real estate broker or agent (other than Broker)
alleging participation in the transaction contemplated by this Agreement and
claiming authority from Purchaser, based upon the actions of Purchaser dealing
with, directly or indirectly, any such real estate broker or agent.  Seller
agrees to indemnify Purchaser from any claims or liabilities asserted by any
real estate broker or agent (including Broker) alleging participation in the
transaction contemplated by this Agreement and claiming authority from Seller,
based upon the actions of Seller dealing with, directly or indirectly, any such
real estate broker or agent.  The provisions of this Section 20 shall survive
the Closing or earlier termination of this Agreement.


 
14

--------------------------------------------------------------------------------

 
21.           Assignment by Purchaser.  Purchaser may, in its discretion, assign
its rights and delegate its duties under this Agreement to a legal entity
controlling, controlled by, or under common control with, Purchaser
("Assignee"); provided, however, that notwithstanding any such assignment, the
Purchaser named in this Agreement and Assignee shall be jointly and severally
liable for all obligations of "Purchaser" hereunder.


22.           Seller's ISRA Compliance


(a)           If the conveyance of the Property is subject to the requirements
of the New Jersey Industrial Site Recovery Act ("ISRA"), then Seller will
deliver to Purchaser, prior to the Closing Date, evidence of its compliance
("ISRA Compliance") with ISRA, in the form of either: (i) a Response Action
Outcome ("RAO"); (ii) the deferral of a remediation action workplan approved by
New Jersey Department Of Environmental Protection ("NJDEP"); or (iii) a
Remediation Certification approved by NJDEP including but not limited to
evidence of the establishment of a remediation funding source satisfactory to
NJDEP.  In the event that Seller is unable to deliver to Purchaser, prior to the
Closing Date, evidence of ISRA Compliance (if required) in one of the forms
described in clauses (i) through (iii) herein (which event shall not be
considered a breach by Seller of this Agreement), then at Seller's sole option,
the Closing Date shall be adjourned for a period of up to thirty (30) days, or
such longer period as mutually agreed upon, in order to permit Seller to obtain
evidence of ISRA Compliance in one of the forms described in clauses (i) through
(iii) of this Section.  If Seller either does not elect to adjourn the Closing
Date as permitted hereby, or Seller adjourns the Closing date, and after 30
days, is still unable to obtain evidence of ISRA Compliance as required hereby,
then either party may terminate this Agreement upon written notice to the
other.  In the event that Seller determines that the cost of securing ISRA
compliance is projected to exceed $25,000.00, then Seller may terminate this
Agreement, whereupon the deposit shall be returned to Purchaser and neither
party will have any further obligation to the other under this Agreement.


(b)           The parties acknowledge that the NJDEP no longer issues Letters of
ISRA Nonapplicability ("LNAs").  Nevertheless, if the conveyance of the Property
is not subject to the requirements of ISRA, then, prior to the expiration of
Purchaser's Due Diligence Period, Seller shall provide Purchaser with a fully
completed and executed ISRA Application for Applicability/Nonapplicability in
the form attached hereto and made a part hereof as Exhibit H (the "ISRA
Affidavit").


(c)           In the event that this transaction closes pursuant to a
Remediation Certification or deferral of remedial action workplan approved by
NJDEP, then and in either such event, Seller shall continue to be responsible
for completing the ISRA compliance process through the issuance of an RAO by the
Licensed Site Remediation Professional ("LSRP") retained by Seller.


 
15

--------------------------------------------------------------------------------

 
(d)           Purchaser acknowledges and agrees that the future foreseeable use
of the property is for industrial purposes and Purchaser hereby agrees to accept
the issuance of a restricted use RAO in complete satisfaction of Seller's
obligation to comply with ISRA.  Purchaser agrees that the restricted use RAO
issued by the LSRP may incorporate and utilize non-residential cleanup criteria,
remedial action permits, a deed notice, and institutional and/or engineering
controls and hereby consents to the use of any and all of the foregoing.  In
furtherance of Purchaser's consent, and to avoid unnecessary delay and potential
future disputes, Purchaser hereby appoints Seller as its Attorney in fact for
the limited purposes of: (i) providing Purchaser's consent, as owner of the
Property, to submission of consent to the issuance of remedial action permits
and the implementation of any deed notice, institutional and/or engineering
control required in connection with a restricted use RAO; and (ii) executing and
recording any deed notice required in connection with a restricted use
RAO.  This power of attorney is coupled with an interest and is irrevocable.


(e)           Subject to the terms and conditions of this Agreement, Purchaser
hereby grants permission to Seller, its employees, agents, and contractors to
enter the Property subsequent to the termination or cessation of Seller's
occupancy of the Property for purposes of conducting sampling of soil and
groundwater, and implementation of remedial measures, as may be required to
secure the issuance of a restricted use RAO evidencing compliance with ISRA.


(f)           The provisions paragraphs (c) through (e) in this Section 22 shall
survive closing of title.


23.           Representations and Warranties.


23.1.           Seller's Representations and Warranties.  As a material
inducement to Purchaser to execute this Agreement and consummate this
transaction, Seller represents and warrants to Purchaser as follows, all of
which shall be true and correct in all material respects on the Closing Date:


(a)           Seller has the right, power, and authority to sell, transfer, and
convey the Property to Purchaser pursuant to the terms and conditions of this
Agreement; the person executing this Agreement on behalf of the Seller is duly
authorized and empowered to act for and to bind the Seller and this Agreement
constitutes the binding obligation of Seller and is enforceable in accordance
with its terms;


(b)           Except for the consent of Victory Park Management, LLC, Jay, Jean,
Warren and/or Ron Levy, which Seller has no reason to believe will not be given,
the sale of the Property and the performance of Seller's obligations under this
Agreement do not require the consent or approval of any person, entity or
governmental authority;


 
16

--------------------------------------------------------------------------------

 
(c)           Seller is not subject to any decree or order of any court or
regulatory body, and there are no lawsuits, prosecutions, investigations or
other legal proceedings pending or, to the Seller's knowledge, threatened
against Seller or the Property which could reasonably be expected to adversely
affect the validity or enforceability of this Agreement or the ability of Seller
to perform its obligations under this Agreement.  Seller has not received any
written notice from any governmental authority or other person alleging, and
Seller has no knowledge of, any violation of any law or ordinance regulating use
of the Property, including any Environmental Laws, which has not been cured by
Seller to the satisfaction of the issuer;


(d)           there are no proceedings pending, or to Seller's knowledge
threatened, by or against Seller in bankruptcy, insolvency or reorganization in
any State or federal court;


(e)           Seller has not received any written notice of any pending or
threatened condemnation or eminent domain proceedings which could reasonably be
expected to affect the Property;


(f)           Seller has not received any written notice of any assessment for
public improvements for the Property, including but not limited to those for
construction of sewer, water, gas and electric lines and mains, street, roads,
sidewalks, and curbs, which assessments remain unpaid, in whole or in part;


(g)           Seller is not and is not acting on behalf of (i) an "employee
benefit plan" within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, (ii) a "plan" within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended or (iii) an entity
deemed to hold "plan assets" within the meaning of 29 C.F.R. §2510.3-101 of any
such employee benefit plan or plans.


(h)           As of the date of this Agreement, except as set forth on Exhibit
F, Seller has not entered into any Service Contracts affecting the Property;


(i)           Except as set forth on Exhibit F, and to the best of Seller's
knowledge, no party is in default under any of the Service Contracts;


(j)           As of the date of this Agreement, the only occupant of the
Property is Seller.  There are no oral or written leases, occupancy agreements
or similar agreements giving any person or entity any rights to use, occupy or
operate on the Property or any portion thereof;


(k)           As of the Effective Date, Seller has not received any written
notice from any governmental authority with respect to the violation of any law
or ordinance regulating use of the Property, including those dealing the
environment, which has not been cured by Seller, and Seller has no knowledge of
any such uncured violation of law or ordinance; and


 
17

--------------------------------------------------------------------------------

 
(l)           No person or entity, including without limitation any Tenant, has
any right of first refusal, right of first offer or other option to acquire the
Property or any part thereof or interest therein.


(m)           Seller is the sole owner of fee title to the Property and has not
derived title from any proceedings or any act for the sale of land for the
non-payment of municipal taxes or assessments or adverse or color of title
possession.


(n)           The Property is presently zoned for industrial use and the
Seller's current use of the Property does not violate any existing zoning laws
of the Township of Fairfield.


(o)           There are no tax appeals pending regarding the Property and Seller
has no plans to file any such tax appeals prior to Closing.


(p)           Seller will not create nor voluntarily suffer or permit any lien,
encumbrance, restriction or agreement to be placed against the Property which
cannot be fully discharged at Closing through the application of the monies
payable hereunder to Seller at Closing.


(q)           There do not exist any underground storage tanks in, on or under
the Property that require registration under and pursuant to the New Jersey
Underground Storage of Hazardous Substances Act, N.J.S.A. 58:10A-21 et. seq. and
the regulations promulgated thereunder ("USHSA") except as set forth below:


Tank Registration Number                                           Substance
Stored
1.                                           
 

2.                                           
 

3.                                           
 



(r)           To the best of Seller's knowledge, the Property has never been
used to generate, manufacture, refine, produce, store, handle, transfer, process
or transport any hazardous materials other than in compliance with all
applicable environmental laws prior to the date the Seller acquired title to the
Property, (ii) the Property is not currently, and has not during the period of
the Seller's ownership been used to generate, manufacture, refine, produce,
store for use or distribution, handle, transfer, process or transport any
hazardous materials other than in compliance with all applicable environmental
laws.


(s)           There is no action, suit or proceeding pending or, to the best of
Seller's knowledge, threatened against or affecting Seller in any court, or by
or before any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality which (i) individually or
in the aggregate, would materially and adversely affect the financial position,
business or operations of Seller, taken as a whole, or the performance by Seller
of its obligations hereunder or (ii) would affect in any material respect the
consummation or validity of this Agreement or the transactions contemplated
hereby.


 
18

--------------------------------------------------------------------------------

 
(t)           Seller is not in default (i) in the payment of any taxes levied or
assessed against it or its assets (including the Property), or (ii) under any
statute, rule, order, decree, writ, injunction or regulation of any governmental
body (including any court), in either case which would have a material adverse
effect on its ability to perform the obligations contemplated by this Agreement.


(u)           Neither this Agreement nor the conveyance of the Property or the
personal property included in this transaction (the "Personal Property") to
Purchaser will defraud any of Seller's creditors, or render Seller insolvent.


(v)           Seller has not, does not intend to and shall not incur debts and
obligations that are beyond its ability to pay as they become due.


(w)           Seller has not filed any voluntary petition in bankruptcy or been
adjudicated a bankrupt or insolvent, or filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal
bankruptcy or insolvency laws, or other relief for debtors, or sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator of all or any substantial part of its assets or its
interest in the Property or the personal property.  No court of competent
jurisdiction has entered an order, judgment, or decree approving a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any federal bankruptcy act, and no liquidator of Seller
or of all or any substantial part of its assets or its assets or its interest in
the Property or the personal property has been appointed.  Seller has not given
notice to any governmental body of insolvency or pending insolvency, or
suspension or pending suspension of operations.


The foregoing representations and warranties and any other representations made
by Seller in this Agreement or any other document executed in connection with
the proposed transaction shall survive the Closing for a period of six (6)
months.  Any reference to the "knowledge" of Seller shall refer only to the
current, actual knowledge on or before the Closing Date of Paul Shields, who is
the Vice President, Manufacturing Operations, of Seller and is the person with
the most knowledge concerning the Property, and shall not impose upon him any
duty to investigate the matters to which such actual knowledge pertains.  To the
extent that Purchaser knows or is deemed to know prior to the expiration of
Purchaser's Due Diligence Period that Seller's representations and warranties
are inaccurate, untrue or incorrect, such representations and warranties shall
be deemed modified to reflect Purchaser's knowledge or deemed knowledge, as the
case may be.  For purposes of this Agreement, the phrase "deemed to know" shall
have the following meaning:  (i) Purchaser shall be "deemed to know" of the
existence of a fact or circumstance to the extent that such fact or circumstance
is expressly disclosed by this Agreement, any documentation delivered to
Purchaser by Seller or any studies, tests, reports or analyses prepared by or
for or otherwise obtained by Purchaser or Purchaser's representatives; and (ii)
Purchaser shall be "deemed to know" that a representation or warranty is untrue,
inaccurate or incorrect to the extent that this Agreement, the documents
supplied by Seller to Purchaser or any of Purchaser's representatives, or any
studies, tests, reports or analyses prepared by or for or otherwise obtained by
Purchaser or Purchaser's representatives contains express information which is
inconsistent with such representation or warranty.


 
19

--------------------------------------------------------------------------------

 
23.2.           Purchaser's Representations and Warranties.  As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Purchaser represents and warrants to Seller as follows, all of which shall be
true and correct on the Closing Date.  All such representations are made to the
best of Purchaser's knowledge:


(a)           Purchaser has the right, power and authority to acquire the
Property pursuant to the terms and conditions of this Agreement, and this
Agreement constitutes the binding obligation of Purchaser and is enforceable in
accordance with its terms;


(b)           the purchase of the Property and the performance of Purchaser's
obligations hereunder do not require the consent or approval of any person,
entity or governmental authority, and will not constitute a default by Purchaser
under any agreement to which Purchaser is a party or violate applicable law;


(c)           Purchaser is not subject to any decree or order of any court or
regulatory body, and there are no lawsuits, prosecutions, investigations or
other legal proceedings pending against Purchaser which could reasonably be
expected to adversely affect the validity or enforceability of this Agreement or
the ability of Purchaser to perform its obligations under this Agreement;


(d)           there are no proceedings pending or, to Purchaser's knowledge
threatened, by or against Purchaser in bankruptcy, insolvency or reorganization
in any state or federal court; and


(e)           provided that Purchaser does not elect to terminate this Agreement
during the Due Diligence Period, Purchaser will have at Closing the financing
wherewithal to make the Closing Payment to Seller in accordance with Section
4(b).


24.           Headings.  The Section headings of this Agreement are intended
only for ease of reference and are not to be considered in construing the
meaning of the provisions hereof.


25.           No Third Party Beneficiary.  This Agreement is not intended to
give or confer any benefits, rights, privileges, claims, actions or remedies to
any person or entity as a third party beneficiary.


 
20

--------------------------------------------------------------------------------

 
26.           [Reserved]


27.           Rule of Construction.  The parties acknowledge that the parties
and their respective counsel have reviewed and negotiated this Agreement and
agree that the normal rule of construction--that any ambiguities are to be
construed against the drafting party--shall not be employed in the
interpretation of this Agreement.


28.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New Jersey, without regard to
conflicts of law principles.


29.           Maintenance and Operation of the Property.  Between the time of
execution of this Agreement and the Closing, Seller shall operate the Property
in accordance with the following provisions:


(a)           Operation.  Seller shall continue to: (i) operate and manage the
Property in a commercially reasonable manner consistent with Seller's past
practice; (ii) maintain the Property in a good and safe condition, (iii) insure
the Property through the Closing with all-risk insurance for the full
replacement cost thereof (consistent with the coverage shown on Exhibit G
attached hereto) and with general liability coverage in commercially reasonable
amounts; (iv) pay all taxes and fees when due and operate the Property in
compliance, in all material respects, with all laws, regulations, ordinances,
and orders applicable to the Property; and (v) maintain existing contracts with
respect to the Property, and (vi) observe and perform, in all material respects,
its obligations under the Lease, the Service Contracts and the requirements of
applicable laws, codes and ordinances.


(b)           Personal Property; Liens.  Seller shall not dispose of any
personal property to be sold under this Agreement other than in a normal course
of business. Seller shall not sell, assign, or create any right title or
interest whatsoever in or to the Property or create, or permit to exist, any
liens, encumbrances or charge thereof, other than those expressly permitted
hereby, without promptly discharging same.


(c)           Contracts.  Seller shall not enter into any new contracts or renew
or extend any existing contracts which would be performed in full or in part
after the Closing, prior to expiration of the Purchaser's Due Diligence Period
that cannot be terminated with thirty (30) days notice to the contracting party
and shall not enter into any contracts whatsoever after the expiration of the
Purchaser's Due Diligence Period without the prior express written consent of
Purchaser.


30.           Permits and Inspections.  Seller, at Seller's sole cost and
expense, shall obtain a certificate of continued occupancy and any smoke
detector certificate required by law for the conveyance of the Property to
Purchaser and shall deliver copies of same to Purchaser no later than three
business (3) days prior to the Closing Date.  Seller shall make any and all
repairs and any and all alterations to the Property required to obtain any of
the foregoing, provided, however, that Seller shall not be obligated to expend
more than $25,000.00 of its own money to make such repairs.  In the event that
the cost of making such repairs exceeds $25,000.00, Seller may terminate this
Agreement (in which event the Deposit and all interest earned thereon shall
promptly be returned to Purchaser); provided, however, that Purchaser may, at
its option, elect to pay for the cost of the repairs in excess of $25,000.00,
without diminution of, or credit against, the Purchase Price.


 
21

--------------------------------------------------------------------------------

 
31.           Condemnation.  In the event any proceedings in eminent domain are
threatened or instituted by any body having the power of eminent domain with
respect to the Property or any portion thereof, Purchaser may, at its option, by
notice to Seller given within ten (10) business days after Seller notifies
Purchaser of such proceedings (and, if necessary, the Closing Date shall be
extended to give Purchaser the full ten (10) business days' period to make such
election):  (i) terminate this Agreement and the Deposit shall be immediately
returned to Purchaser, or (ii) proceed under this Agreement, in which event (A)
Seller shall, at the Closing, assign to Purchaser its entire right, title and
interest in and to any condemnation award, (B) Purchaser shall receive a credit
against the Purchase Price at Closing in an amount equal to the aggregate amount
of such award, if any, already received by Seller through and including the
Closing Date, and (C) Purchaser shall have the right, during the pendency of
this Agreement, to negotiate and otherwise deal with the condemning authority in
respect of such matter, subject to Seller's approval, which shall not be
unreasonably withheld, delayed or conditioned.


32.           Confidentiality.  Neither party shall make any public announcement
or other disclosure of this Agreement or any information contained in, or
related to, this Agreement to third parties, before or after the Closing,
without the prior written specific consent of the other party; provided,
however, that a party may make disclosure of this Agreement to its lenders,
creditors, officers, employees, attorneys, and agents as necessary to perform
its obligations hereunder.


33.           1031 Exchange.


33.1.           Seller's 1031 Exchange. Seller shall have the right, but not the
obligation, to include the sale of the Property as part of a tax deferred
exchange under Section 1031 of the Internal Revenue Code of 1986 ("Exchange
Transaction"), for the benefit of Seller, at no cost, expense or liability to
Purchaser.  Purchaser agrees to reasonably cooperate with Seller in any manner
necessary to facilitate such Exchange Transaction, including but not limited to
the execution of any and all documents (subject to the approval of Purchaser's
legal counsel, which approval shall not be unreasonably withheld, delayed or
conditioned) as shall be reasonably necessary in connection therewith, all at no
cost, expense or liability to Purchaser.  Purchaser acknowledges that, in order
to facilitate the Exchange Transaction, Seller may be required to assign its
rights under this Agreement to a qualified intermediary, and Purchaser hereby
agrees to such assignment.  Nothing herein, however, shall be deemed to modify
the terms of this Agreement, to obligate Purchaser to pay any additional sums or
incur any additional costs as a result of the Exchange Transaction, to expose
Purchaser to any additional obligations or liability as a result of the Exchange
Transaction or to waive any of Purchaser's rights under this Agreement.


 
22

--------------------------------------------------------------------------------

 
33.2           Purchaser's 1031 Exchange.  Seller acknowledges and is aware that
Purchaser is purchasing the Property as part of a tax deferred exchange under
Section 1031 of the Internal Revenue Code of 1986 ("Purchaser's Exchange
Transaction"). Seller agrees to reasonably cooperate with Purchaser in any
manner necessary to facilitate Purchaser's Exchange Transaction, including but
not limited to the execution of any and all documents (subject to the approval
of Seller's legal counsel, which approval shall not be unreasonably withheld,
delayed or conditioned) as shall be reasonably necessary in connection
therewith, all at no cost, expense or liability to Seller.  Seller acknowledges
that, in order to facilitate Purchaser's Exchange Transaction, Purchaser may be
required to assign its rights under this Agreement to a qualified intermediary,
and Seller hereby agrees to such assignment.  Nothing herein, however, shall be
deemed to modify the terms of this Agreement, to expose Seller to any additional
obligations or liability as a result of Purchaser's Exchange Transaction or to
waive any of Seller's rights under this Agreement.


34.           Patriot Act Provisions.


34.1.           OFAC Representations. Purchaser and any member(s),
shareholder(s) or partner(s) of Purchaser represents, warrants and covenants to
Seller that:


(a)           It is not now nor shall it be at any time prior to the Closing or
for a period ending on a date occurring not less than two (2) months after the
Closing (the "Expiration Date") a person or entity ("Person") with whom a U.S.
Person, including a United States Financial Institution, as defined in 31 U.S.C.
5312, as periodically amended (a "Financial Institution"), is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders and lists
published by the Office of Foreign Assets Control, Department of the Treasury
("OFAC") (including those executive orders and lists published by OFAC with
respect to Persons that have been designated by executive order or by the
sanction regulations of OFAC as Persons with whom U.S. Persons may not transact
business or must limit their interactions to types approved by OFAC
(collectively, "Specially Designated Nationals and Blocked Persons") or
otherwise.


(b)           No general partner or managing member in Purchaser, at any level
and no Person who owns a direct interest in Purchaser, and no nominee or agent
of Purchaser that consummates the purchase of the Property (collectively, a
"Purchaser Party"), is now nor shall be at any time prior to Closing a Person
with whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.


 
23

--------------------------------------------------------------------------------

 
34.2.           Purchaser's Funds.


(a)           Purchaser represents, warrants, and covenants to Seller that it
has taken, and shall continue to take through the period ending on the
Expiration Date, such measures as are required by law to assure that the funds
paid by Purchaser to Seller in connection with this Agreement are derived (i)
from transactions that do not violate U.S. law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under U.S. law or to
the extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.


(b)           Purchaser further represents, warrants, and covenants to Seller
that, to the best of its knowledge after making due inquiry, neither Purchaser,
nor any Purchaser Party, nor any holder of a direct interest in Purchaser, nor
any Person providing funds to Purchaser (i) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws; (ii) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; and (iii) has had any
of its funds seized or forfeited in any action under any Anti-Money Laundering
Laws.  For purposes of this Agreement, the term "Anti-Money Laundering Laws"
shall mean those laws, regulations and sanctions, state and federal, criminal
and civil, that (1) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (2) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(3) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations.  Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
"Patriot Act"), the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq. (the "Bank
Secrecy Act"), the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq.,
the International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.


34.3.           Purchaser Compliance with Patriot Act.  Purchaser represents and
warrants that, to the best of its knowledge, it is in compliance with any and
all applicable provisions of the Patriot Act


34.4           Cooperation with Seller.  After the Closing, Purchaser agrees to
cooperate with Seller, and to cause each Purchaser Party to cooperate with
Seller, in providing such additional information and documentation on
Purchaser's and each Purchaser Party's legal or beneficial ownership, policies,
procedures, and sources of funds as Seller deems necessary or prudent to enable
Seller to comply with Anti-Money Laundering Laws as now in existence or
hereafter amended.  From time to time upon the written request of Seller,
Purchaser shall deliver to Seller a schedule of the name, legal domicile address
and jurisdiction of organization, if applicable, for each Purchaser Party and
each holder of a legal interest in Purchaser.


 
24

--------------------------------------------------------------------------------

 
34.5.           Representations and Warranties True and Correct.  Purchaser
further represents, warrants and covenants that all evidence of Purchaser's and
each Purchaser Party's identity provided to Purchaser is genuine, that all
related information is accurate and that Purchaser has acquired and shall hold
its interest in the Property for its own account, risk and beneficial interest,
without the obligation or intention to sell, distribute, assign or transfer all
or any portion of such interest to any other Person.


34.6.           Actions Taken Pursuant to Anti-Money Laundering Laws.  If Seller
reasonably believes that Purchaser or any Purchaser Party may have breached any
of its representations, warranties or covenants set forth in this Section 34,
then Seller has the right (and may have the obligation under applicable law),
with or without notice to Purchaser, to (a) notify the appropriate governmental
authority (or authorities) and to take such action as such governmental
authority (or authorities) may direct; (b) withhold any advances due from Seller
to Purchaser and segregate the assets constituting the Deposit, or any of
Purchaser's other funds or assets deposited with or otherwise under the control
of Seller; (c) decline any payment (or deposit such payment with an appropriate
United States governmental authority or court) or declare an Event of Default
under this Agreement.  Purchaser agrees that it shall not assert any claim (and
hereby waives any claim that it may now or hereafter have) against Seller or any
of its Affiliates or agents for any form of damages as a result of any of the
foregoing actions, regardless of whether Purchaser's reasonable belief is
ultimately demonstrated to be accurate.


35.           Successors and Assigns.  All the terms, covenants, representations
and warranties of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by, the parties hereto and its/their successors and/or
assigns.


36.           No Oral Modification.  This Agreement may be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by Seller and Purchaser, or, in the case of a waiver, by the party
waiving compliance.
 
37.           No Waiver.  The failure of either party at any time or times to
require performance of any provision hereof shall in no manner affect the right
at a later time to enforce the same.  No waiver by either party of any
condition, or of the breach of any term, representation or warranty contained in
this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed to be or construed as a further or continuing waiver of any such
condition or waiver or any other condition or of the breach of any other term,
representation or warranty of this Agreement.


 
25

--------------------------------------------------------------------------------

 
38.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


39.           Bulk Sale.


(a)           Seller acknowledges that Purchaser shall be entitled to file with
the State of New Jersey, the Division of Taxation (the "Division"), a notice of
bulk transfer and an executed copy of this Agreement, enumerating the purchase
price and the terms and the conditions hereof, as required by law and as
necessary to obtain a letter of clearance from the Division.  Seller
acknowledges that Seller and each of its partners, members or managers may be
required by the Division to complete an asset transfer tax declaration in order
for the Division to provide a letter of clearance (a "Letter of
Clearance").  Seller and each of its partners, members or managers hereby agree
to provide such completed declarations to the Division at least ten (10) days
prior to Closing.  Seller agrees to cooperate in good faith with Purchaser with
filing the above documents and obtaining a Letter of Clearance from the
Division.


(b)           Purchaser shall have the right to hold back a portion of the
Purchase Price (if any) which is required by the Division, which amount,
together with interest accrued thereon, if any, (the "Division Escrow") shall be
held in escrow by Law Offices of Thomas A. Buonocore, PC
("Buonocore").  Purchaser and Seller agree to be bound by the escrow
requirements imposed by the Division, including the adjustment of the Division
Escrow amount.  Upon demand by the Division, Buonocore shall disburse to the
Division such amounts from the Division Escrow as the Division shall
require.  Any remaining balance of funds in the Division Escrow shall be
disbursed to Seller only after the Division has authorized the release of such
funds in writing by issuing a Letter of Clearance.
 
(c)           Seller agrees to indemnify Purchaser for any and all amounts of
Seller's and each of its partners, members or managers outstanding tax
obligations that the Purchaser is responsible for as determined by the Division.
 
(d)           The provisions of this Section 39 shall survive the Closing.
 


* * * * *


[End of text of Agreement – the Signature Page and Exhibits follow]


 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date and year first written above.
 
 

 
SELLER:
 
UNIGENE LABORATORIES INC.
         
 
By:
/s/ Ashleigh Palmer      
Ashleigh Palmer
Chief Executive Officer
 





 
PURCHASER:
 
RCP Birch Road, L.L.C.,
as 65% Tenant in Common
         
 
By:
/s/ Richard Christopher Prant      
Richard Christopher Prant,
Sole Member/Managing Member
                      /s/Daniel
Cohen                                                             Daniel Cohen,
Individually
As joint 35% Tenant in Common with
Louis Antonucci
                      /s/Louis Antonucci           Louis Antonucci, Individually
as joint 35% Tenant in Common with Daniel Cohen
                   
ESCROW AGENT:  
 
LINDABURY, MCCORMICK, ESTABROOK & COOPER, P.C.
            By:   /s/Robert S. Burney      
Robert S. Burney
Vice President
 


 
27

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS




Exhibit A                                Legal Description of Property


Exhibit B                                Lease between Purchaser, as landlord,
and Seller, as Tenant


Exhibit C                                Deed


 
Exhibit D
Form of Bill of Sale



Exhibit E                                Exceptions to Title


Exhibit F                                Service Contracts


Exhibit G                                Seller's Insurance


Exhibit H                                Form of ISRA Affidavit


 
28

--------------------------------------------------------------------------------

 


EXHIBIT A


Legal Description of Property


See attached Deed
 
 
 
 
29

--------------------------------------------------------------------------------

 
EXHIBIT B


Lease
 
 
 

 
 
30

--------------------------------------------------------------------------------

 
EXHIBIT C


Form of Deed






 
 
DEED
 
 
Prepared by:
 
 
__________________________________________
Robert S. Burney, Esq.





This Deed is made on the ____ day of _________________, 2010,


BETWEEN
 


UNIGENE LABORATORIES INC., a ____________ corporation, whose address is 81
Fulton Street, Boonton, New Jersey 07005, referred to as "Grantor,"


AND
 


RCP BIRCH ROAD, L.L.C., a New Jersey limited liability company, whose address is
c/o Marlow Park, LLC; 80 Greenwood Avenue, Midland Park, New Jersey 07432, as
65% Tenant in Common,


And


_______________, LLC, a New Jersey limited liability company, whose address is
c/o North Jersey Development, Inc., 333 Route 46, Mountain Lakes, New Jersey
07046, as 35% Tenant in common, collectively referred to as "Grantee."


The words "Grantor" and "Grantee" shall mean all Grantors and all Grantees
listed above.


Transfer of Ownership.  Grantor grants and conveys (transfers ownership of) the
property described below to Grantee.  This transfer is made for the sum of ONE
MILLION TWO HUNDRED THOUSAND DOLLARS ($1,200,000.00).  Grantor acknowledges
receipt of this money.


Tax Map Reference.  (N.J.S.A. 46:15-1.1)  The property described herein is also
known as Block 2801, Lot 22 on the Official Tax Map of the Township of
Fairfield, Essex County, New Jersey.


Property.  The property (herein referred to as the "Property") consists of the
tract and parcel of land and all the buildings and structures, if any, thereon
located in the Township of Fairfield, County of Essex, State of New Jersey,
together with all and singular the tenements, hereditaments, and appurtenances
thereunto belonging, or in any wise appertaining, and the reversions, remainder,
rents, issues, and profits thereof; and also, all the estate, right, title,
interest, property, claim and demand whatsoever, as well in law as in equity, of
Grantor, of, in or to the tract and parcel described on Exhibit A attached
hereto and made a part hereof and every part and parcel thereof.


 
31

--------------------------------------------------------------------------------

 
BEING the premises conveyed to Grantor herein by Deed of ________________, dated
________________, which Deed was recorded by the Register of Essex County on
____________, in Deed Book ______ at Pages ____-____.


Type of Deed.  Grantor promises that Grantor has done no act to encumber the
Property.  This promise is called a "covenant as to grantor's acts" (N.J.S.A. §
46:4-6).  This promise means that Grantor has not allowed anyone else to obtain
any legal rights which affect the Property (such as by making a mortgage or
allowing a judgment to be entered against Grantor).


Signatures.  Grantor signs this Deed as of the date at the top of the first
page.
 
 

ATTEST:      UNIGENE LABORATORIES INC.               By:             
Secretary         President          
STATE OF NEW JERSEY
)        
)  SS.:
 
COUNTY OF MORRIS
)    


 
I CERTIFY that on _________________, 2010, ______________________ personally
came before me and stated under oath to my satisfaction that:


 
(a)
He signed this Deed as the President of UNIGENE PROPERTIES INC., the corporation
named as Grantor in this Deed; and he was fully authorized to and did execute
this Deed on its behalf by virtue of authority granted by its Board of
Directors; and



 
(b)
This Deed was made for $1,200,000.00, as the full and actual consideration paid
or to be paid for the transfer of title.  (Such consideration is defined in
N.J.S.A. § 46:15-5).





_____________________________________
NOTARY PUBLIC OF NEW JERSEY     


 
32

--------------------------------------------------------------------------------

 




DEED
Dated:  __________________ ___, 2011
 
UNIGENE LABORATORIES INC.
 
 
TO
 
RCP Birch Road, L.L.C. and
______________, LLC
 
 
Grantor
 
 
 
 
 
 
Grantee
Record and return to:
 
 
 
 
 
     

(168199)
 
 
 

 
 
33

--------------------------------------------------------------------------------

 
EXHIBIT D


BILL OF SALE




THIS BILL OF SALE is made on the ___ day of ___________, 2010.


BY UNIGENE LABORATORIES INC., whose address is 81 Fulton Street, Boonton, New
Jersey 07005 (hereinafter referred to as "Seller").


TO RCP BIRCH ROAD, L.L.C., whose address is c/o Marlow Park, LLC; 80 Greenwood
Avenue, Midland Park, New Jersey 07432


And


               _______________, LLC, a New Jersey limited liability company,
whose address is c/o North Jersey Development, Inc., 333 Route 46, Mountain
Lakes, New Jersey 07046, as 35% Tenant in common, (together with its successors
and assigns, hereinafter collectively referred to as "Purchaser").


The words "Purchaser" and "Seller" include all Purchasers and all Sellers named
above.


1.           Transfer of Ownership.  Seller hereby assigns and transfers
ownership of the property described below to Purchaser.  Seller has been paid
One Dollar ($1.00) for making this transfer.


2.           Property.  The property (hereinafter referred to as the "Personal
Property") assigned and transferred to Purchaser hereby consists of the
following personal property owned by Seller and located at 110 Little Falls
Road, in the Township of Fairfield, Essex County, New Jersey (the "Real
Property"):


(a)           Any furniture, personal property, machinery, apparatus and
equipment owned by Seller and currently used in the operation, repair and
maintenance of the Property (collectively the "Personal Property"), but
expressly excluding any property owned by Seller and used in the conduct of its
laboratory business;


(b)           All assignable warranties and guaranties (if any) issued in
connection with the Personal Property;


 
34

--------------------------------------------------------------------------------

 
(c)           All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi governmental
agency, department, board, commission, bureau or any other entity or
instrumentality in respect of the Improvements; and


(d)           To the extent transferable, all of Seller's right, title and
interest in and to all intangible personal property related to the Real
Property, including, without limitation, the plans and specifications and other
architectural engineering drawings for the Improvements, to the extent that such
property is in Seller's possession or control.


3.           Promises by Seller.  The Seller promises that no one else has any
legal rights in the Personal Property.  If anyone claims to have legal rights in
the Personal Property, then the Seller will defend Purchaser against the claim
and will pay all costs, reasonable attorney fees, and damages.


4.           Warranties and Covenants; Survival.  All of the terms, covenants,
obligations, and conditions contained in the Agreement for Sale of Real Estate
(the "Agreement") between Seller and Purchaser, dated  January __, 2011, shall
inure to the benefit of and shall bind the respective parties hereto, and their
legal representatives, successors and assigns, respectively, for a period of six
(6) months from the date hereof.


5.           Signatures.  The Seller agrees to the terms of this Bill of
Sale.  If this Bill of Sale is made by a corporation, then its proper corporate
officers sign and its corporate seal is affixed.
 

ATTEST:      UNIGENE LABORATORIES INC.               By:             
Secretary         President          
STATE OF NEW JERSEY
)        
)  SS.:
 
COUNTY OF MORRIS
)    


 
I CERTIFY that on _________________, 2010, ______________________ personally
came before me and stated under oath to my satisfaction that:


 
(a)
He signed, sealed and delivered the attached document as the President of
UNIGENE LABORATORIES INC., the corporation named as Seller in this document; and



 
35

--------------------------------------------------------------------------------

 
 
 
(b)
This document was signed and made by the corporation as its voluntary act and
deed by virtue of authority of its Board of Directors.


_____________________________________
NOTARY PUBLIC OF NEW JERSEY     
 

 
 
36

--------------------------------------------------------------------------------

 
EXHIBIT E


Exceptions to Title




1.           Building restrictions and zoning regulations and ordinances
heretofore or hereafter adopted by any public authority.


2.           Consents by Seller or any former owner of the Property for the
erection of any structure or structures on, under or above any street or streets
on which the Property may abut.


3.           All real estate taxes, water rates and sewer charges and unpaid
installments of assessments whether due and payable prior to on or after the
Closing Date, subject to adjustment as provided herein.


4.           Rights of utility companies to lay, maintain, install and repair
pipes, lines, poles, conduits, cable boxes and related equipment on, over and
under the Property.


5.           Variations between record lines of the Property and those shown on
the tax map.


6.           Any item which a licensed title insurance company would be willing
to insure at no additional charge or premium provided that such item (i) will
not be collected out of the Property and (ii) will not prevent the continuation
of the present uses of the Property or maintenance of the present structures at
the Property.


7.           Any state of facts an accurate survey of the Property would
disclose, provided the same to not render title to the Property uninsurable at
standard rates.




 
37

--------------------------------------------------------------------------------

 


EXHIBIT F


Service Contracts
 
 

 
 
38

--------------------------------------------------------------------------------

 


EXHIBIT G


Seller's Insurance
 
 

 
 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
ISRA Affidavit
 
STATE OF NEW JERSEY
)        
)  SS.:
 
COUNTY OF MORRIS
)    


 
____________________________, being of full age and duly sworn according to law,
upon his oath deposes and says that:


1.           I am the ________________ of Unigene Laboratories Inc., a
_______________ nonprofit corporation ("Seller").  As such, I have personal
knowledge of the matters set forth in this Affidavit.  My address is
_____________________________________.


2.           This Affidavit is made in connection with Seller's conveyance of
certain real property to RCP Birch Road, L.L.C., a New Jersey limited liability
company, and ______________, LLC, a New Jersey limited liability company
(collectively, "Purchaser").  The property to be conveyed is located in the
Township of Fairfield, Essex County, New Jersey, and is known and designated as
Block 2801, Lot 22 on the tax map of the Township of Fairfield (the "Real
Property").


3.           Seller acquired the Real Property on __________________, by Deed
from ________________________________________, which Deed was recorded by the
Clerk of Passaic County, New Jersey, on ___________, in Deed Book ______, Page
____.


4.           Attached to this Affidavit as Exhibit A is a schedule showing all
tenants which occupied the Real Property on or after December 31, 1983, as well
as the term of the lease and such tenant's Standard Industrial Classification
Number or North American Industry Classification System Number.


5.           Seller's North American Industry Classification System (NAICS)
number is



   



6.           The conveyance of the Real Property to Purchaser is not subject to
the New Jersey Industrial Site Recovery Act ("ISRA") because Seller's operations
do not constitute an "industrial establishment" within the meaning of ISRA.  To
the best of my knowledge, to the extent that the operations of any tenant on the
Real Property since December 31, 1983, constituted an "Industrial Establishment"
within the meaning of ISRA or its predecessor statute, the Environmental Cleanup
Responsibility Act ("ECRA"), such tenant complied, in all material respects,
with ECRA/ISRA.


 
40

--------------------------------------------------------------------------------

 
7.           To the best of my knowledge, there has been no violation of
Environmental Laws related to the Real Property or the presence or release of
Hazardous Materials on or from the Real Property.  Except for de minimis amounts
of Hazardous Materials used, stored and disposed of in accordance with
Environmental Laws, and used in connection with the ordinary maintenance and
operation of the Real Property, neither Seller nor, to Seller's knowledge, any
tenant or other occupant has manufactured, introduced, released or discharged
from or onto the Real Property any Hazardous Materials or any toxic wastes,
substances or materials (including, without limitation, asbestos), and neither
Seller, nor to my knowledge any Tenant or other occupant, has used the Real
Property or any part thereof for the generation, treatment, storage, handling or
disposal of any Hazardous Materials.  There are no underground storage tanks
located on the Real Property.  "Hazardous Materials" means, without limitation,
polychlorinated biphenyls, urea formaldehyde, radon gas, lead paint, radioactive
matter, medical waste, asbestos, petroleum products, including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel (or mixtures of natural gas or such synthetic
gas), and any substance, material, waste, pollutant or contaminant listed or
defined as hazardous, infectious or toxic under any Environmental
Law.  "Environmental Law" means, without limitation, the Resource Conservation
and Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, the New Jersey Spill Act and other federal, state, county,
municipal and other local laws governing or relating to Hazardous Materials or
the environment together with their implementing regulations, ordinances and
guidelines.


8.           No Environmental Claim has been asserted against Seller or, to my
knowledge, against any past or present tenant of the Real Property.  I have no
knowledge of any threatened or pending Environmental Claim against Seller or any
past or present tenant relating to any tenant's use and occupancy of the Real
Property.  "Environmental Claim" means any complaint, action, notice, order,
claim, investigation, judicial or administrative proceeding or action, or other
similar claims or communications from any person or entity involving or alleging
any non-compliance with any Environmental Requirement or the existence of any
unsafe or hazardous condition resulting from or related to the release of any
Hazardous Material.  "Environmental Requirement" means any law, or any other
applicable agreement or restriction (including any condition or requirement
imposed by any third party or insurance or surety company), now or hereafter in
effect, which relates to any matters addressed by any, Hazardous Material, or
the prevention of any unsafe or hazardous condition resulting from or related to
the release of any Hazardous Material.
 
                                                                            

Sworn to and subscribed before me
this ___ day of _____________, 20__




                                                                            
NOTARY PUBLIC OF NEW JERSEY



41